DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 7-9 are  rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated by Simmons-Mathews et al [US 2010/0096738]
►	With respect to claim 2, Simmons-Mathews et al (fig 2I, text [0001]-[0044]) discloses the claimed semiconductor component comprising: 
	a semiconductor substrate (205, text [0026] 7 [0019]) ) having a first substrate surface and a second substrate surface opposite the first substrate surface; 
	a polymer layer (compliant 218, text [0027] & [0020]) having a first polymer surface and a second polymer surface opposite the first polymer surface, wherein the first polymer surface is in contact with the second substrate surface; 
	a plurality of conductive vias (TSV 210, text [0026]) extending from the first substrate surface to the second polymer surface, each conductive via comprising 
		a substrate via embedded (212) in the semiconductor substrate; 
		a terminal portion (215) integrally connected to the substrate via and embedded 		in the 	polymer layer, the terminal portion having a planarized contact surface generally 	parallel and in plane with the second polymer surface, 
		wherein the conductive vias are circumferentially lined with an insulator (211) that 	extends from the first substrate surface to the second polymer surface, and wherein the 	conductive vias are filled with a conductive metal.
►	With respect to claim 7, Simmons-Mathews et al (text [0026)  discloses wherein the via insulator comprises a polymer or SiO2.
►	With respect to claim 8, Simmons-Mathews et al discloses a thickness of the polymer layer is about 10 µm (figs 2B-2E, text [0027]:  plananzing compliant 218 to expose tip 215 of being about 10 µm long).
►	With respect to claim 9, Simmons-Mathews et al discloses wherein a thickness of the polymer layer is about 5                         
                            p
                        
                    m (figs 2B-2E, text [0027]:  plananzing compliant int 218 to expose tip 215 of being about 5 µm long).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons-Mathews et al [US 2010/0096738] in view of Gurtler et al [US 5,424,245]
►	With respect to claims 3-4, Simmons-Mathews et al substantially discloses the claimed semiconductor component wherein the plurality of conductive vias each have an inner-via diameter generally uniform throughout the conductive via but does not expressly teach the semiconductor component further comprises a plurality of under bump metallization layers configured to electrically couple to the terminal portion of each conductive via, wherein each under bump metallization layer has a metallization layer diameter generally equal to the inner-via diameter, wherein the underbump metallizations include a metal adhesive layer.
	However, Gurtler et al teaches (fig 7, cols 1-7) using underbump metallizstion layer (60, col 5)  to electrically coupling to the terminal portion of the conductive via (28), wherein the under bump metallization layer has a metallization layer diameter generally equal to the inner-via diameter, wherein the underbump metallizations include a metal adhesive layer
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Simmons-Mathews et al by using the underbump metallization layers as being claimed, per taught by Gurtler et al, to provide improved interconnection between the terminal portion of the conductive via and a bump for external electrical connection, wherein the adhesion between the bump and the terminal portion of the conductive via is increased.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmors-Mathews et al [US 2010/0096738] in view of Farnworth et al [US 2006/0275949]
►	With respect to claim 5, Simmons-Mathews et al substantially discloses the claimed semiconductor component but does not expressly teach a dielectric layer on the first substrate surface of the semiconductor substrate, wherein the dielectric layer includes a plurality of openings aligned with the conductive vias to allow a second semiconductor substrate to bond to the metal of the conductive vias.
	However, Farnworth et al (fig 10A thus fig 10B, text [0001]-[0299] more particular text [0196]) teaches the dielectric layer (64A)  on the first substrate surface of the semiconductor substrate (14AT, text [200]) , wherein the dielectric layer includes a plurality of openings (80A, text [0196] – see fig 9B) aligned with the conductive vias (68A, text [0202]) to allow a second semiconductor substrate (16A-1, fig 10B) to bond to the metal (76A, text [0184] – see fig 9B) of the conductive vias.
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Simmons-Mathews et al by having the dielectric layer and the plurality of opens as being claimed, per taught by Farnworth, to provide cites being needed for bonding the semiconductor substrate to the semiconductor component to produce designed device packaging.
►	With respect to claim 6, Simmons-Mathews et al substantially discloses the claimed semiconductor component but does not expressly teach a plurality of back side redistribution conductors configured to electrically couple to the terminal portions of the plurality of conductive vias.
	However, Farnworth et al teaches using backside redistribution conductors (89BGBA, figs 22C or fig 22F, text [0294]) configured to electrically couple to the terminal portions of the plurality of conductive vias (68BGA, text [0297])
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Simmons-Mathews et al by having the backside redistribution conductors as being claimed, per taught by Farnworth et al, to provide designed conductive path needed for semiconductor component.
Claims 10-11, 13-14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al [US 2007/0257373] in view of Simmons-Mathews et al [US 2010/0096738]
►	With respect to claims 10-11, Akram et al (fig 24/14A/1A, text [0001]-[0114]) discloses a stacked semiconductor component comprising:
	a plurality of semiconductor components (16) in a stacked array, each semiconductor component comprising:
		a semiconductor substrate (8, fig 1A & 14A, text [0056]-[0061]) having a circuit 	side (12) and a back side (14) opposite the circuit side;
		a polymer layer (30, fig 14A,  text []0063]) having a first polymer surface and a 	second polymer surface opposite the first polymer surface, wherein the first polymer 	surface is in contact with the back side of the semiconductor substrate; and 
		a plurality of conductive vias (50, figs 14A/1A) extending from the circuit side to the 	second polymer surface, each conductive via comprising:
			a substrate via (portion of BWI 50 embedded in semiconductor substrate 			8) embedded in the semiconductor substrate;
			a terminal portion (portion of BWI 50 embedded polymer layer 30) 				connected to the substrate via and embedded in the polymer layer;
			wherein the conductive vias are circumferentially lined with an insulator 			(32, text [0072]) that extends from the circuit side to the second polymer surface, 			and wherein the conductive vias are filled with a conductive metal (46/48/54, text 			[0074]-[0084]); wherein the insulator lining the conductive vias comprises a 			polymer or SiO2;.
	wherein the semiconductor components are configured to be stacked back side to circuit side with terminal portions of conductive vias of a first semiconductor component bonded to conductive vias at a circuit side of an adjacent second semiconductor component.
	Akram et al does not expressly teach the terminal portion having a planarized contact surface generally parallel and in plane with the second polymer surface.
	However, Simmons-Mathews et al (fig 2I, text [0001]-[0044]) teaches the terminal portion (TSV tip 215, text [0027]-[0028]) having a planarized contact surface generally parallel and in plane with the second polymer surface (surface of polymer 218, text [0027] & [0020])
	Therefore, it would have been obvious for those skilled in the art to modify the stacked semiconductor component of Akram et al by having the terminal portion having the plananized contact surface as being claimed, per taught by Simmons-Mathews, to provide a cite for electrical interconnection as being needed for semiconductor component.
►	With respect to claim 13, Akram et al (fig 24, text [0112]-[0113]) discloses a module substrate (66) supporting the stacked array.
►	With respect to claim 14, Akram et al  (fig 24, text [0112]-[0113]) discloses comprising a third semiconductor component (16) in the stacked array mounted to a module substrate (66).
►	With respect to claims 17-18, the claimed range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 12 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  over Akram et al [US 2007/0257373] in view of Simmons-Mathews et al [US 2010/0096738] as applied to claim 10 above, in further view of Gurtler et al [US 5,424,245] 
►	With respect to claim 12, Akram et al in view of Simmons-Mathews et al substantially discloses the claimed stacked semiconductor component comprising back side conductors (Akram et al discloses the back side conductors 70 electrically coupled to the terminal portions of the conductive vias 50) electrically coupled to the terminal portions of the plurality of conductive vias. 
	Akram et al in view of Simmons-Mathews et al does not expressly teach a plurality of under bump metallization layers electrically coupled to the back side conductors.
	However, Gurtler et al teaches under bump metallization layers (60, fig 7, cols 3-5) electrically coupled to the back side conductors (64).
	Therefore, it would have been obvious for those skilled in the art to modify the stacked semiconductor component of Akram et al in view of Simmons-Mathews et al by using the under bump metallization layers as being claimed, per taught by Gurtler et al, to provide an improved interconnection with increased adhesion.
►	With respect to claims 15-16, Akram et al in view of Simmons-Mathews et al substantially discloses the claimed stacked semiconductor component wherein the plurality of conductive vias each have an inner via diameter generally uniform throughout the conductive via.  Akram et al in view of Simmons-Mathews et al does not expressly teach the semiconductor component further comprises a plurality of under bump metallization layers configured to electrically couple to the terminal portion of each conductive via, wherein each under bump metallization layer has a metallization layer diameter generally equal to the inner-via diameter;  wherein the under bump metallization layers include a metal adhesive layer.
	However, Gurtler et al (fig 7, cols 3-5) teaches the semiconductor component comprises under bump metallization layers (60) configured to electrically couple to the terminal portion of each conductive via (28), wherein each under bump metallization layer has the metallization layer diameter generally equal to the inner-via diameter;  wherein the under bump metallization layers include the metal adhesive layer.
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor component of Akram et al in view Simmons-Mathews et al by using the underbump metallization layers as being claimed, per taught by Gurtler et al, to provide improved interconnection between the terminal portion of the conductive via and a bump for external electrical connection, wherein the adhesion between the bump and the terminal portion of the conductive via is increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819